  
  
 

UNITED STATES DISTRICT COURT

DISTR]CT OF NEVADA
»c¢ »e »u
UNITED STATES OF AMERICA, )
) 2396-CR-l91-LDG
Plaimiff, )
)
vs. )
)
MATTHEW DE LOS SANTOS )
)
Defendant. )

 

w

The matter before the court is to clarify the order of restitution previously entered as pan
of the Judgment in a Criminal Case (ECF#24), sentencing held on April l l, 1997. Upon further
review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: UNKNOWN VICTIMS
Amount of Restitution: $10,5()0.00

Name of Payee: ESTHER NICKEL
Amount of Restitution: $2,500.00

Name of Payee: CASPER MENNTNGA
Amount of Restitution: $16,200.00

Name of Payee: FRANCIS PECK
Amount of Restitution: $2,500.00

Name of Payee: DOROTHY YORLETS
Amount of Restitution: $30,600.00

Name of Payee: MARY CRISE
Amount of Restitution: $2,500.00

Total Amount of Restitution ordered: $64,800.00

Dated this id §§ day of February 2019.

 

 

